Warren E. Burger: We will here arguments next in 74-799, United States against Foster Lumber. Mr. Smith, I think you may proceed.
Stuart A. Smith: Mr. Chief Justice, and may it please the Court. This is a federal income tax case which comes here on a writ of certiorari to the United States Court of Appeals for the Eighth Circuit. It involves Section 172 of the Internal Revenue Code of 1954, which permits carrybacks and carryovers of net operating loss deductions. The question presented is whether respondent, a corporation can carryback a $42,000 loss it incurred in 1968 as an offset against its 1966 taxable income of $174,000 and thereby reduce its taxable income to $132,000 and after that offset, take $35,000 of that $42,000 loss and use it as an offset against its 1967 taxable income? We submit that from a mathematical and statutory standpoint the answer to this question is plainly no. $42,000 can only be used once to offset the $174,000 of taxable income and no part remains for further use as an offset for 1967. The facts are fairly straightforward and were stipulated to the District Court and can be summarized as follows: In 1966, respondent had taxable income of $174,000. In 1968, it had a loss, ended operating loss of $42,000. Now, pursuant to Section 172, respondent carried back its $42,000 loss to the third year that is 1966, and then proceeded to compute its 1966 tax liability as if that $42,000 loss was incurred in that earlier year. Now, the Code for corporations prescribes two methods of taxation: One the so-called regular method under Section 11 of the Code, provides for regular corporate income tax rates, and in this case that regular method yielded a tax liability of $58,000, those are the corporate rates on a $132,000 of taxable income, which was $174,000 minus $42,000. Now, under Section 1201(a) of the Code, respondent was required to compute its tax under the alternative tax computation, which corporations can avail themselves off when they have capital gains. It engaged in the prescribed computation, which we have set forth in our brief at page 4 under the alternative method. Basically it is a two-step approach. It took its $173,000 or what we say was $174,000 essentially, subtracted the $42,000 loss, got taxable income of $132,000 and then what it had to do was to subtract out its capital gains, and basically the step-one operation to tax yielded zero or a negative number. It then had to compute the capital gain segment, the step-two part of the partial tax, the capital gains tax, which is a flat 25% of the $166,000 of what the statute refers to as long-term capital gain over short-term capital loss, but for these purposes, we simply call capital gains, and it got a tax liability of $41,000. Now under the Code, respondent was required to report its tax liability under the net effect yielded to the lower liability, so it did and it paid taxes of $41,000 for 1966. Now, this suit involves the year 1967. Respondent filed a refund claim and asserted that even though its $42,000 loss had been used to offset its taxable income in its entirety, that somehow it still has $35,000 of this loss available to offset income in 1967. Respondent’s claim essentially is that a segmented approach is the proper approach and that is that the $42,000 1968 loss should only be offset against its $7,000 of ordinary income and that yielded $35,000 for use in the subsequent year. The District Court in Missouri upheld respondent’s claim and the Court of Appeals for the Eighth Circuit affirmed. In so holding, I think it is significant that the Eighth Circuit acknowledged that its holding was contrary to the Treasury Regulations which have, which were promulgated shortly after the 1954 codification and have existed more or less in the same state ever since.
Harry A. Blackmun: On the other hand the Eighth Circuit had a consistent holding on the Tax Court in elsewhere?
Stuart A. Smith: That is true Mr. Justice Blackmun. I was just getting to that.
Harry A. Blackmun: Perhaps that is a little more persuasive than Treasury Regulations.
Stuart A. Smith: Well, we think that Treasury Regulations are correct and we think the Tax Court in this case is incorrect as I will attempt to demonstrate. At the time of the Eight Circuit’s decision, the First Circuit and the Ninth Circuit had indeed rejected the government’s position, but all be it in brief Per curiam affirmances. In fact, the First Circuit characterized this question as unimportant and seldom occurring even though I think that subsequent developments have indicated that the issue is important and frequently occurring. In our petition for Certiorari, we told the Court that there are about $34 million of taxes riding on this issue and that it frequently occurs because of the operation of the alternative tax and the net operating loss carryback. I think it is fair to characterize the Court of Appeals’ decision as influenced largely by the cumulative weight of two appellate decisions rejecting the Government’s position. But thereafter, and in fact, within three or four months after the decision in this case, the Fourth Circuit rendered its decision in Mutual Assurance Society versus Commissioner, which we submit to the Court as a well reasoned and proper analysis of the statutory problem here and thereafter the Sixth Circuit in Axelrod versus Commissioner upheld the Commissioner’s position in a case involving an individual taxpayer, but its opinion largely criticizes the Tax Court’s decision in Chartier Real Estate Co. and speaks approvingly of the Fourth Circuit’s decision in Mutual Assurance Co. Now, the resolution of this problem depends upon a careful analysis of the applicable statutory provision which in this case is Section 172(b)(2) of the Internal Revenue Code. Now, we have set out the pertinent part of this provision at top of page 18 of our brief. The statute reads the portion of such loss which shall be carried to each of the other taxable years shall be the access if any of the amount of such loss over the sum of the taxable income for each of the prior taxable years to which such loss may be carried.
Potter Stewart: Is it not the key phrase in your submission at least, taxable income, and technical meaning of that?
Stuart A. Smith: Indeed, Mr. Justice Stewart. We submit that taxable income is a statutory term of art and that it is defined in Section 63 of the Code which we have set forth at page 36 in our Appendix through our brief on the merits which again says that taxable income is gross income minus the deductions allowed by this chapter. Now in 1966, the respondent’s taxable income was $174,000. Carrying back that loss and determining the excess if any of the amount of such loss over the sum of the taxable income for 1966, demonstrates in our view that that loss is completely absorbed and that there is no longer any part of it available for use in a subsequent taxable year. Now, respondent basically does not dispute the definition of taxable income which is set forth very plainly in the Code, but it submits that because it used the alternative tax computation in the early year, that somehow that requires a different result in this case. Now, we submit that the statutory language is plain and that disoperation of subtracting $42,000 from $174,000 in yielding a $132,000 of taxable income is dictated by the statute and that there is no basis for inferring any further modifications from the statutory term, 'taxable income'. Indeed, if the Court would examine Section 172(d) of the Code, you will find that there are basically a group of modifications that Congress has prescribed from the term 'taxable income', but the modification that respondent seeks to engraft on the Code is not here. These are detailed statutes and we think in the first instance that the language has to be employed pretty much in a mechanical sort of way because these are detailed and mechanical statutes designed to provide limited kinds of relief for averaging, so to speak and alleviating some of the harsh results that might be caused by annual accounting method which is sort of bedrock of our tax system.
Speaker: Mr. Smith, I understand your position. You think the language is perfectly clear, but it is true, is it not that the Tax Court takes a different view as to the meaning of the language, particularly the meaning of taxable income in the context in which it is used.
Stuart A. Smith: That is true.
Speaker: So it cannot be all that clear, can it, if the agency…
Stuart A. Smith: Well, as we have argued in our brief, we think and as the Fourth Circuit has set forth at great length in its opinion, we think that the Tax Court’s reading of the statute is somewhat forced and unnatural because it would require the insertion -- if you bear with me, I am looking again at page 24 of our brief which sets forth the statute again -- we say here that the Tax Court’s construction views the statute as if it read the sum of the taxable income to which such loss may be carried for each of the prior years to which such loss may be carried. Indeed that, the phrase to which such loss may be carried would have to be repeated twice in order to shore up the Tax Court’s construction or as we would submit modification of the statute. But as the Fourth Circuit pointed out, even if you were to say that loss had to be carried back against taxable income, it still requires some substantial, we think re-writing of the statute. You would have to say, loss carried back against taxable income which in this case is still the same $174,000, but you would have to further say, but only to the extent that there was no reduction in tax liability and we think the fact that there was a reduction in tax liability here for 1966, this as a function of Congress’ attempt to impose a lesser burden on long-term capital gains and we think this is basically a statutory trade off. Essentially, you either get the alternative tax benefits or you get the operating loss carried back. We think that it is improper for the Tax Court to have concluded that these benefits be pyramided, in effect cumulated, if you will.
Speaker: But in this case the benefits are highly-pyramided, are they not? Do you not end up on your formulation, finish taxing of this tax payer on $35,000 it never ends if you aggregate these three years?
Stuart A. Smith: Well, we do not think so because I think that…
Speaker: Don’t the, mathematics work out that way precisely?
Stuart A. Smith: Well, I think that there may be confusion over tax base and taxable income to be sure there is a tax computation on a $166,000, but it is at a markedly lesser rate than the corporate rate, it is flat 25%, this is an enormous benefit and this produces a tax liability of $41,000. Now, otherwise the corporation would have had to pay $58,000 tax. Now, in this particular case although I think it is coincidental. I think it is somewhat graphic that the very “lost” benefit that the taxpayer complains of that is the loss of a $35,000 loss, which in effect is worth $17,500 is made up pretty much equally by the difference between $58,000 and $41,000 which is also $17,000. So the Congress basically said you either do it one way or the other and this is basically a statutory trade off. We do not think that. We agree that there is the loss of the benefit of this $35,000 loss.
Speaker: But is it not true that that $17,000 is just a pure coincidence?
Stuart A. Smith: I think it is, but I think it is a helpful gauge in this case because essentially corporations generally pay a tax on 50% of their taxable income and in this particular case they are paying a tax on $25,000 of a larger base. But we think that essentially you cannot sort of cumulate these benefits and we think that the statutory language, the use of the term taxable income, signals Congress’ clear intent to provide this kind of straight mathematical equation. I think if there is evidence in the legislative history, here I think I commend to the Court the Court of Appeals for the Fourth Circuit’s exploration of the history of the statute, which indicated that this result, the result that the taxpayer seeks in this case, would not have been available under Section 122(d) of the 1939 Code, which did not use the phrase through which the taxable that last phrase, to the prior taxpayers to which such loss may be carried. It simply talked about over net income of the intervening year and I think that the fact that Congress reenacted the statute without any attempt to buttress without -- it is the committee reports are totally silent. It said essentially prior law is reaffirmed and prior law under the old statute clearly would have rejected the taxpayer’s petition. I also think that it is not without coincidence that shortly after the 1954 Code was codified and before the Tax Court decided, it rendered its Chartier decision that the commentary was uniformly to the effect that there could be situations where a loss would be “loss” so to speak. That essentially you are either going to get the alternative tax computation or you are going to get the net operating loss carried back and then after Chartier came down, I must confess that I have looked into this question and asked the people of Internal Revenue Service, they received a lot of calls from private tax people also expressing surprise about the Chartier decision. I know that the history of this litigation is somewhat dogged from the Commissioner’s point of view, we have sought to establish a conflict of decisions and we have succeeded, but it basically because we think that this sort of -- there are approach corresponds to legislative history. The post Chartier commentary is pretty much uniformly in our favor as well and since the following of our briefs a new article has come out more or less to so to speak the balance, a critical, the only critical article we have been able to find in the Tax Lawyer, which is the publication of the ABA section on taxation, but an article in 29 Tax Lawyer in 4, 1975 issue, entitled “Net Operating Losses and Capital Gains, a Deceptive Combination” and that again supports the Commissioner’s view that you cannot cumulate and then support the view of the Fourth Circuit, that you cannot cumulate the benefits of these privileges. I think it is also useful if I may to sort of try to go, try to explore for a moment the underpinnings of this whole net operating loss deduction and to demonstrate as I think can be done that the Fourth Circuit’s approach here is eminently a sound one. For example, what the net operating loss carryback deduction is attempting to do is to in effect say, okay, this $42,000 loss occurred in 1968, but we are going to pretend as if it occurred in 1966. Let us assume that it occurred in 1966. I think in this case, it is absolutely plain that what would happened would be that the same $41,000 of tax would be paid by the taxpayer and that there would be no net operating loss carryover, there would be no net operating loss for that year.
Speaker: Or to put it in a different way, if in 1968, he had the same income picture as he in fact had in 1966, there would have been no excess loss?
Stuart A. Smith: Exactly, exactly and to the extent that…
Speaker: That is putting in the same opinion that way…
Stuart A. Smith: To the extent that there have been complaints about timing and that our position more or less exact rebates accidents of timing as Mr. Justice Stewart points out, the taxpayer’s position also turns on the timing of these things. I think the fact that…
Speaker: Are you trying to say that you are glad Mr. Justice Stewart asked that question?
Stuart A. Smith: I always…
Potter Stewart: And ask you this, and I see if you are glad about this one. Is it correct that if a taxpayer has a lower tax by use of the alternative method that he must use that method?
Stuart A. Smith: That is correct.
Potter Stewart: He has no option.
Stuart A. Smith: That is statutorily prescribed.
Speaker: I do not know if you are glad or sorry about that question, but I just…
Stuart A. Smith: I think in this sphere, you can neither be glad nor sorry. There are things that just are and these are legislative pronouncements and we think that the statutory language is such that to demonstrate that this loss is no longer available for use in 1967. I want to talk a little -- I just want to mention one other point and that is this decision in Weil v. Commissioner which seems to have been of some -- covered it length in the briefs and that is, that the Tax Court held in Weil that when you use the alternative tax computation, you can not take an ordinary loss and net it against your capital gain segment. Now, while that is an independent sort of rule, we think that its existence and a fact that it is never been questioned, is instructive for the issue here and that is simply fair as a situation, where deductions are lost, so to speak, they cannot be used, but this is simply a fact that Congress is giving with one hand, the benefits of the 25% flat rate and taking something away with the other. That decision was affirmed by the Sixth Circuit and it has never been questioned since. We think here the same rationale applies. Yes, there is a loss of the benefit of the deduction that might otherwise be available, but we do not think that Tax Law concerns itself with what might otherwise be available. These are the facts. These are the configurations of income and the statutory network has to be applied in its prescribed manner and we think when it is applied in its prescribed manner, the answer is simply that the Fourth Circuit was right and that the Tax Court in Chartier Real Estate Company was wrong. I do not have anything further to say unless there are other questions.
Speaker: (Inaudible)
Stuart A. Smith: In figuring the alternative tax, the taxable incomes -- yes, yes…
Speaker: Anyway you think of it the tax -- it is even though the rate is lower and they are sifting up capital gains and the taxable income against to which the 25% rate is applied is still what exceeds.
Stuart A. Smith: The taxable income is statutory term and taxable income we submit no matter how you view it, how you ever parse it in this case, is $132,000. That is what the tax base is $166,000, but the taxpayer’s taxable income in this case, no matter what net that has applied is a $132,000.
Speaker: So anyway you have figured the tax, the taxable income exceeds the amount of the loss?
Stuart A. Smith: Exactly.
Speaker: Carryback.
Stuart A. Smith: Yes. I have nothing further. I would like to save the rest of my time for rebuttal.
Speaker: Well, suppose Mr. Smith that as far as the Government is concerned the burr under the saddle is Judge Raum’s decision in Chartier.
Stuart A. Smith: That is the burr on the saddle or the only in our view -- it is really the only exposition of the problem rejecting our position and we think that it pretty much rely its stands on two prongs: One is extrapolation of the statute or essentially saying that the loss is carried back to taxable income and that taxable income is only that ordinary income segment. We think that is wrong as a statutory matter. And the other thing that Judge Raum relied on is this rationale which was expressed by the court in Libson Shops vresus Koehler. But as we point out in our Reply Brief, this is not the net operating loss carryback and carryforward provisions are not fluid system to enable the taxpayer to sort of use a loss, to hunt around for a place where it will do some benefit. In fact, the three years back and five years forward is essentially a statutory system designed to say well at some point we are going to cut if off these benefits and reassert the strictures, however harsh they maybe of the annual accounting system. We think that to the extent that there is policy here, it has to be a squared with the detailed rules that Congress prescribe and I refer the Court to its three decisions in Woolford Realty Co., Lewyt and Olympic Radio and Rio Motors where the Court more or less said that these things are detailed rules and they have to be prescribed with their detailed verbiage and indeed in Rio Motors their loss carryover was denied basically because of timing and while that may sadden the particular taxpayer -- we think that, that is really a question for Congress to address itself and not for the statute.
Speaker: Well, has the service endeavored to get the statute clarified?
Stuart A. Smith: Is the service endeavored to get the statute clarified, not that I am aware of, although the statute has been…
Speaker: But it has been seven years since Chartier…
Stuart A. Smith: It has been seven years since Chartier and I would tell the Court that the statute has undergone revisions both in 69 and only yesterday, but there have been revisions of lengthening the carryback year, and again, I think these revisions demonstrate that Congress works on these problems in detail and it has made certain decisions as how to alter these things and it is never suggested that, there has never been any suggestion in the Congress that the Tax Court’s decision in Chartier was a correct exposition of the statute.
Speaker: But there has never been a suggestion that was an incorrect one?
Stuart A. Smith: No, Congress has been sound though.
Speaker: I do not think that you would be up to that if you really felt stronger about that.
Stuart A. Smith: Well, my principal occupation is litigation, but…
Speaker: But that is not the principal occupation of the IRS?
Stuart A. Smith: It not the principal occupation of the Treasury Department and I am not aware of any legislative effort to solve this problem. This problem unfortunately has to be solved by this Court.
Speaker: Temporarily.
Stuart A. Smith: Temporarily, right.
Speaker: May I ask you this as a matter of information, have any new briefs been filed in this case since…
Stuart A. Smith: No, in fact the only, the only new piece of information that I have given to the Court today which is not in our brief is that article.
Speaker: 29, yeah, thank you.
Warren E. Burger: Mr. Baker.
Russell W. Baker: Mr. Chief Justice, and May it please the Court. The Government’s real position to us is this; that our net operating loss is to be wasted in our circumstances. It is a different way of putting it than we have been charged with in the argument which was just concluded. Now, I mean by wasted that it cannot be used to offset income in another year, income which was taxed to 48%. The Government says and it made a very clear statement of its case that the capital gain in 1966 on which we paid tax is deem to absorb our loss, leaving it unavailable for use in the following year. The consequences that our net part of the capital gain which absorbed loss, we pay effectively 73% in taxes. A 25% capital gains tax and 48% by not being able to use the loss in the following year. Now, today in 1976, were the problem to arise, the alternative tax now being 30%, the compounded effect desired by the Government would be 30 plus 48 or 78%.
John Paul Stevens: Mr. Baker, the Government argues that precisely the same thing in essence would have happened if the loss that occurred in 1966, the same year in which the capital gain occurred. What is your response to that argument as long as nine years (Inaudible)?
Russell W. Baker: Mr. Justice Stevens, that situation is what I often call the same year’s situation and it is the situation where a deficit in ordinary income occurs in the same year that one has a large capital gain and the Weil case which has been much mooted in arguments before this Court says, as it said in 1954 and so far as I know it is been uniformed with 1956. It says that, "If it occurs in the same year, the one does not offset the other. The full capital gain must be taxed under the alternative method and there is no reduction offered by reason of the deficit in ordinary income." Now, the Tax Court has looked at this and it is found that the directions in the alternative tax statute on this very point are unqualified and has no choice. This is what the unqualified directions of the statute say and therefore, there is no reduction in tax there, and I see a further question perhaps on your face or in your mind and that is, in such case is there a net operating loss to be carried over to another year. The answer is there is not because subsection (c) and (d) of the statute tell just exactly how that is to be computed, so that in the same year situation, one must agree, that the loss disappears, it does a vanishing act.
John Paul Stevens: Why should there be a different rule for a different year situation?
Russell W. Baker: Mr. Justice Stevens, the policies that have moved Congress to this are beyond my powers to detail to you, but may I say, that since 1918 when the prototype of the net operating loss statute came into our laws, that Congress has ever since then provided a different method of calculating the loss in the same year than it has in the carry year. They have put a certain threshold on taxpayers which taxpayers must need in order to have in net operating loss, but once they pass that threshold, then Congress has always provided other casts in the carry years to see how much or what would be absorbed. The policy implications of that, I cannot explain.
John Paul Stevens: Well, does it not come down then to what do we really think the words that Congress use mean. Shouldn't we not just net our cast to just read the language as carefully as we can?
Russell W. Baker: Yes and that is of course the task of the Court in this case. What is the taxable income of each of the prior taxably years to which such loss maybe carried? The Tax Court found that to which such loss maybe carried, results in a favorable result to the taxpayer here because it said, it modifies taxable income. The taxable income to which it maybe carried and in that case, since in our case, the loss had not been carried against our capital gain at $35,000 not so carried was available for a carryover to another year. So, of course it is the interpretation of that sentence of the statute, but may it please the Court, we would suggest that it is perhaps a little more than an exercise in a merely reading a sentence. It perhaps requires the Court to examine the consequences of these interpretations. If it finds the statute at all ambiguous to determine -- and the consequences may tell the Court some significant things about the possible intent of Congress. I should like to follow the Government’s argument in describing the Chartier case which is the one which started this all off in 1969. It maybe noted that the Government had not for many years before that and we have taken an administrative position on this point, but it did take a litigating position in Chartier. Consequently the tax Court was the first court that got to speak on the problem. There, as in our case, the taxpayer had a loss which he would carry to a year that had ordinary income and capital gain in it. The loss wiped up the ordinary income but then there was some still left and in his first petition, the taxpayer said, “May I take this against the capital gain in computing the alternative tax?” The Tax Court said, “No”, and as I was indicating in my answer to Mr. Justice Stevens, there is an unqualified direction in the statute to that affect. The taxpayer then said “May I then carryover my loss to the next year and use it to reduce the ordinary income of that year to the extent, that there is some?” The Government objected but over that objection, the Tax Court allowed this saying that the statute, the law statute, permitted this treatment. Now, the Chartier Court is the only court which has had two petitions before it at the same time which it was confronted with both of these questions. It answered the first one in favor of the Government and the second one for the taxpayer and it is the second one that the Government today wants overturn by this Court.
Potter Stewart: The first one was what, the Weil case point?
Russell W. Baker: Yes Your Honor, the Weil case, it is -- one could say it is the Weil case all over again, but one also could say it was the first time that a court said, “Weil applies in the carry year,” but it is in effect Mr. Justice Stewart, the law doctrine in this first one. We should like the Court to take note of certain irrationalities which we think are introduced by the Government’s position. The government has to admit notwithstanding its argument against cumulating benefits, the government has to admit that in many cases, a taxpayer may use his net operating loss fully and also have the favorable rate on the capital gain. What they claim is that in a few cases where the capital gain comes early in the prescribed eight year period, the absorption without tax benefit may take place, but they have to admit that if the capital gain comes a little later in this prescribed eight year period, giving enough time for ordinary income to accumulate in the first year or two, the loss will be applied against that ordinary income, the favorable rate will be available on the capital gains. So, it is really a matter of accident within the prescribed period under the Government’s position. They would treat the Foster class of taxpayers in a fluctuating fashion. Some would have all of their loss allowed, some part of it, some get none of their loss allowed. What this means to someone like respondent Foster Lumber Company is that according to the Government, Foster Lumber must waste $35,000 of its net operating loss because its capital gain occurred in the first of the possible years whereas its competitor across the street, identical in every way to Foster Lumber Company, can get the net operating loss and get the favorable rate on its taxable gain if only one thing is different and that is if the loss occurred in the second of the possible -- that the capital gain occurred in the second or later of the possible years.
Byron R. White: The losses in carryback the loss and deducted against ordinary income?
Russell W. Baker: Yes, Your Honor.
Byron R. White: Do you think that is irrational?
Russell W. Baker: Your Honor, if there is ordinary…
Byron R. White: I mean every taxpayer who has ordinary income can use his loss to offset it?
Russell W. Baker: Mr. Justice White, that is not quite correct…
Byron R. White: In any year that it is just carried over within the period.
Russell W. Baker: That, with respect, would not be true in our case.
Byron R. White: So that is not that has been discriminated against, that is just that people who have or who just can not deduct it from capital gains, just as case is in the same year.
Russell W. Baker: With respect Mr. Justice White, I think there are cases where it cannot be deducted and I would suggest this to you that if in the first year there is only capital gain, the tax that the alternative tax right and in the next year then there is ordinary income, the loss carries back as absorbed to that tax benefit and under the Government’s position cannot be used in the second year.
Speaker: Because it has been fully absorbed under the first, under that position.
Russell W. Baker: Yes, under their position.
Speaker: Because their taxable income has been taxed at capital gains, right?
Russell W. Baker: Yes. They say that absorbs the loss and our position is it does not.
Harry A. Blackmun: Let me see if I have this straight. Your position is that the irrationality of the Government’s posture is that the one purpose they take capital gains into account, for the other they do not.
Russell W. Baker: That would be one way of putting it Mr. Justice Blackmun.
Harry A. Blackmun: Which reminds me of the badly drawn will, one can make arguments either way and there is illogic on both, each side of the case.
Russell W. Baker: I understand that.
Harry A. Blackmun: Under that statute.
Russell W. Baker: That is certainly a way of putting it Mr. Justice Blackmun.
John Paul Stevens: Mr. Baker, this is precisely the same irrationality as the distinction between the same year and the different year situation. No one could give a hypothetical example showing that that is equally illogical and it does seem awfully illogical, I have to agree…
Russell W. Baker: I quite agree Mr. Justice Stevens that the same year situation is also illogical, but taxpayers have no argument there under the tax (Voice Overlap)...
John Paul Stevens: ...because the language is unclear.
Russell W. Baker: ...because the language is clear.
John Paul Stevens: But if you are arguing policy -- and what seems arbitrary and now you can make precisely strong an argument?
Russell W. Baker: You could indeed Mr. Justice Stevens and it is something that some day when Congress has time to think about things like that, then perhaps it will take care of. It might be other systems on the point we are making and if there is any question in the Court’s mind about the discrimination between taxpayers of the Foster class to refer the Court again to the table on page 25 of our brief. This tells what happens to the taxpayers in a way that exposition can hardly do. It gives a general overview of the full nine year period involved, not with numbers, but with a plain statement of what happens to a net operating loss, when if it encounters the capital gain in any one of the eight carry years. It states the Government’s position and our position for each year. An examination of that table will show that the Government’s position gives eight different results in the carry years depending upon the timing of the capital gain, whereas our position gives a consistent result in all eight carry years regardless of the year in which the capital gain falls. Now, we have included this table for the reason that if this Court discerns that one interpretation of the statute gives a crazy quilt pattern to taxpayers in this situation and another interpretation gives rise to a rational pattern, we think the Court will no doubt consider those results in selecting between the two interpretations.
Warren E. Burger: Do you think that contributes to the predictability of the situation?
Russell W. Baker: A judgment for us would certainly contribute to the predictability of the situation. Yes Mr. Chief Justice.
Warren E. Burger: You have the consistent pattern in that.
Russell W. Baker: The Government filed a Reply Brief just before the hearing last year. We have filed nothing in writing. It was brought out in question by Mr. Justice Stewart with regard since that time. I should therefore like to comment briefly, on certain points, on the points made in that Reply Brief. First, the Government there said as it has said again today that the statute is clear and that policy and consequences should play little, if any, part. Now, on this question of whether the Government’s reading of the statute is plain and clear as it insists, we think reference should be made to the period during which it has been litigating the question and the results it has obtained. Perhaps I am repeating here, but I think it is worthy of emphasis that which was brought out on a question by the Court. The Government took its first position in Chartier and lost in 1969 and as the government counsel indicated, it had fought for five years in the courts of this country to get a conflicting decision, and for five years the courts continued to rule without a dissenting vote that the language was either in favor of the taxpayer or was at least ambiguous, and they all ruled to the taxpayer. Not until the Mutual Assurance case was handed down by the Fourth Circuit by a two to one vote that it obtained the conflicting decision that enabled the case to be brought here. In view of that history, it is a little hard to accept the Government’s assertion that the reading of this statute is that plain and clear. It seems to us that it is more fair to say that we are in an area of genuine dispute and we can look not only at the Tax Court for a serious opinion, but also at the opinion of the court below, the Eighth Circuit. The Eighth Circuit found both readings of the statute to be equally plausible, but it selected the one that favored the taxpayer because, it said, “It was supported by the basic policy considerations underlying Sections 1201 and 172.” We think the Court should realize that during the many years that the Government says this question has been open, the Government never before Chartier took a public position on it. The examples in its regulations carefully avoid the problem. The regulations are in effect in the language of the statute which does not advance the inquiry very much. The examples might have held, but there is no example in the regulations which helps resolve this issue. The IRS never published a ruling on this point. In other words, it never communicated to Congress or to the public, any intimation of a view that losses could be absorbed by taxed capital gains. Perhaps this is why Congress has never seen fit to clarify what now as a matter of controversy before this Court. I should like to reply now to the Government’s assertion that the taxpayer would not have prevailed under the provisions of the 1939 Code.
Lewis F. Powell, Jr.: Mr. Baker, before you go on, prior to Chartier in the 1969, I think you said the Government had not undertaken any interpretation of this language in any official way. How was the tax law enforced prior to 69 with Foster Lumber Company had been permitted by practice of the IRS to have carried the loss back as you now proposed to do?
Russell W. Baker: If I knew the answer to that Mr. Justice Powell, I would gladly give it you. I imagine that the practice was variable. I do not think the Government can state with any confidence that the practice was uniformly its way. For example, prior to 1954 or as you corrected me perhaps 1956, the date of the Weil decision, it may not have even been clear to taxpayers that they could not deduct it from their capital gain, so they may have been taking it there until the Weil decision…
Lewis F. Powell, Jr.: In the same year…
Russell W. Baker: In the same year until that came about. Beyond the Weil decision, I do not know what taxpayers were doing. I think it is normal practice for accountants and tax advisers of corporations to advice their corporations where there is doubt about a matter to take to report it and favorably to themselves. The Government did say with respect to the 39 Code, had a similar situation risen under that Code, the taxpayer would have lost. That in 1954, when the Code section was rewritten, the addition of the words to which such loss maybe carried, they admit they were added at that time, but they say, they have no significance because the committee reports did not bring out what the addition of these words was intended to do. We do not see any basis as I have indicated in my answer to the last question, we do not see any bases for the Government’s assertion that the taxpayer would not have prevailed under the 39 Code. There is no decided case to that affect. There is no ruling to that affect. The same policy factors were acting then as now and there is a case in the amicus brief of the North River Insurance Company, Merrill against the United States which shows how the term 'net income', the term used instead of taxable income in the 39 Code, could have been construed so as to avoid the unnecessary wasting of the loss. And when the Government asserts that the addition in 1954, the very words relied on the Tax Court are of no significance because the committee reports did not say anything about it, we feel that hardly need to reply. Surely silence in the committee reports cannot properly be used to advance that argument. We have analyzed the '54 rewrite and we have put the committee report side-by-side with them and we find at least two conspicuous changes made in Section 172 other than this one, which were not commented upon committee reports. So, I do not think the Government should attempt to make too much out of a decision by a congressional committee to comment only upon those changes which they deem of general importance to large classes of taxpayers, but there is one aspect of the congressional history of the net operating loss provision which we would like to remind the Court of. During the early new deal years, there was no net operating loss provision. The Government needed the revenue to badly to have one.
Speaker: Mr. Baker could I stop you for a minute because I want to be sure I follow this one argument, I am not sure I do. You say that the result under the 1939 Code is not clear. They say it clearly would have gone for the Government and you say there are no decisions, but do you not rely on the words, to which such laws maybe carried to support your position and is it not correct that they were not a part of the 1939 statute, therefore, doesn't it follow that you would not had an argument under the language of 1939 statute?
Russell W. Baker: That is one way of putting it Your Honor. In that case I would have retreated to the arguments of the Merrill case, case which I cited and argue of the policy factors in the construction of the word net income as that appeared in the 1939 Code.
Speaker: I see. Thank you.
Russell W. Baker: The Revenue Act in 1939 introduced the modern net operating loss provision and it allowed two years in which you could carry a loss. If you could not get your loss absorbed in those two years, it was gone forever. Since then, they have been expanding this period. We think that has significance. There is only one reason why you expand the period for using losses and that so you can use them, so they will not die and be wasted. In 1942, they expanded the period to four years. In 1950, they expanded the period to six years. In 1954, to seven years, in 1958 to eight years and yesterday when the President signed the Tax Bill, they had by the 1976 law expanded it to ten years for the carryover of a net operating loss. We say this record exhibits a great and increasing concern by Congress that net operating losses be used and not be wasted. I would turn now to a point which can strongly affect one’s view of the merits of this case. In our brief we showed that under the Government’s position, Foster would be taxed on $396,000 over the three-year period, whereas everyone agrees that the aggregate taxable income for the period is $361,000. The Government in its Reply Brief says, we are wrong about this. Foster was not taxed on more than $361,000. The dispute traces to one computation, the alternative tax in 1966 was 25% of the capital gain of a $167,000. It is agreed that ordinary income was erased by the loss carryback, leaving only 25% capital gains tax to be paid. If you multiply a $167,000 by 25%, you get the tax of 41,000 which we paid. So, we say that $167,000 of capital gains has been taxed. The Government Reply Brief says otherwise. It says computing the tax on a $132,000 of taxable income by the alternative method, produced the tax of $41,000. Is that true? It does not sound right. You take 25% of $132,000 and by ordinary arithmetic take that yields a tax in the neighborhood of $33,000. So the $41,000 which we paid is the 25% tax on a $167,000 capital gain, as we argued. To say that it's a tax on a $132,000 is plainly not so. The Government brief does not show any explanation, metaphysical or otherwise to account for the inaccuracy. So, we submit again as we did in our basic brief, that Fosters have been taxed on $167,000 of capital gain in 1966. And if we must waste our loss as the Government contends, we will be taxed on $396,000 over the three-year period. In the end, the Government’s attempt to force a wasting of loss in our circumstances is based more than anything else on its often repeated insistence regarding the meaning of the word 'carried', as it appears in the sentence of the statute. If any court is qualified by close contact with the Internal Revenue Code to pass upon the meaning of the word 'carried' that should be the Tax Court. We have mentioned throughout this argument, its pioneer decision in the Chartier case in 1969, the Tax Court has adhered to its reading of the word 'carried' in subsequent decisions. As recently as 1974, in the Continental Equities case, it declined the Government’s request to reconsider Chartier and said, “We remain convinced of the soundness of Chartier and follow it in this case.” May it please the Court?
Harry A. Blackmun: It is reviewed by the full court, Chartier was not as I recall.
Russell W. Baker: I believe, not to my knowledge Mr. Justice Blackmun.
Harry A. Blackmun: But in any event they are different judges, they are not all judged wrong?
Russell W. Baker: That is correct Your Honor. Only Judge Raum wrote Chartier and another judge wrote Continental Equities and the other cases which followed. May it please the Court; respondent asks that this Court affirm the judgment of the Eight Circuit Court of Appeals for the reasons mentioned in our brief and here today.
Warren E. Burger: Thank you, Mr. Baker. Do you have anything further Mr. Smith? You have about two minutes left.
Stuart A. Smith: Two final points and this is my brother Mr. Baker has described in great length this array of decisions rejecting the Government’s position, but when stripping all that away, the only decision that comes, that attempted in detail to come to grips with the our position was the Tax Court’s original Chartier decision. First Circuit affirmed Per curiam, the Ninth Circuit in Olympic Foundry affirmed Per curiam on the authority of the First Circuit, the Eighth Circuit in this case although it rendered a more lengthy opinion, when that opinion is analyzed in depth all it did was followed the other Circuits because it was impressed with the cumulative weight of the decision.
Speaker: Perhaps because they thought it was very simple.
Stuart A. Smith: Perhaps, although we would submit that all of these courts were wrong, including the initial decision, as far as the administrative history of pre Chartier, I enquired at the Internal Revenue Service and they do not have any information about what was being done before, but I submit to the Court that since the regulations as promulgated in 1954, support the position that we are taking…
Speaker: Mr. Smith on the very point, your opponent says the regulations really just parrot the language of the statute that there are no examples in point, nothing really clarifying it. Do you disagree with that?
Stuart A. Smith: Well, I disagree in the sense that I suppose I would say that the language of the statute in our view, prescribes the very mathematical tests that…
Speaker: But, then the regulations really do not add anything to the Statute in my…
Stuart A. Smith: The regulations do not add anything. They do not add anything other than the statute, but I would submit that the revenue agents, we have no information that they were doing anything, but following the line. There is no information at all. As far as the Internal Revenue Service communicating its view as to the proper interpretation of the statute, it seems to us that the decision in Chartier and the appeal by the Government in the litigation that follows more than suffice to communicate to the private tax bar of the Government’s view that the Tax Court was wrong in Chartier and that those other Circuits were wrong as well.
Warren E. Burger: Thank you gentlemen. The case is submitted.